Citation Nr: 1009967	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-22 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2000 to 
September 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

In his July 2007 claim, the Veteran seeks entitlement to 
service connection for PTSD.  However, the Board notes that 
the medical evidence in this case shows not only a diagnosis 
of PTSD, but also diagnoses of depression, adjustment 
disorder, anxiety disorder (not otherwise specified) and 
insomnia.  Therefore, the Veteran's claim should not have 
been limited to the specific diagnoses of a mental disorder 
that he had written on his application because, although a 
claimant for disability compensation who has no special 
medical expertise may testify as to the symptoms he can 
observe, he generally is not competent to provide a diagnosis 
that requires the application of medical expertise to the 
facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  The RO should construe a claim based on the 
reasonable expectation of the non-expert claimant and the 
evidence developed in processing that claim.  Clemons, 23 
Vet. App. at 5.  Given the various diagnoses shown by the 
evidence in this case, the Board has recharacterized the 
issue on appeal more broadly as one for service connection 
for an acquired psychiatric disorder, to include PTSD, as 
indicated on the cover page of this decision.   

A hearing was held on August 31, 2009, in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with an adequate 
VA examination to obtain a clarifying medical opinion.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 
2002, Supp. 2009); 38 C.F.R. § 3.159.  

The Veteran contends that he suffers from a psychiatric 
disorder as a result of several stressful events which 
occurred during his time in the military.  The Veteran's DD 
Form 214 reflects that he worked as an electronic warfare 
intercept systems repair specialist.  In his October 2007 
stressor statement, the Veteran explained that the first 
stressful event he experienced involved his military unit's 
transfer from Kuwait to Mosul, Iraq, in March 2003.  
According to the Veteran's statement, during the drive, his 
convoy stuck and killed a civilian.  Moments later, the 
Veteran witnessed several dead Iraqi civilians on the side of 
the road.  The second stressful event occurred in Balad, 
Iraq, when a mortar attack took in July 2003.  An Internet 
news article submitted by the Veteran discusses the 
occurrence of a mortar attack against a logistics post near 
Balad, Iraq, in July 2003.  The Board notes that the RO 
conceded the occurrence of these stressful events in the 
Request for Examination dated in February 2009 and in the 
March 2009 SSOC.  

In the January 2008 rating decision, the RO denied service 
connection for PTSD noting that in the Veteran's "post 
deployment questionnaire", he indicated that he did not 
experience direct combat, did not see anyone killed or 
wounded and did not feel that he was in danger.  The Board 
notes that the post-deployment questionnaire referenced in 
the January 2008 rating decision does not appear to have been 
associated with the claims file.  Therefore, on remand, the 
RO/AMC should attempt to obtain these personnel records.  38 
C.F.R. § 3.159(c)(1); Hyatt v. Nicholson, 21 Vet. App. 390, 
394 (2007) (noting that the relevance of documents cannot be 
known with certainty before they are obtained).  

Although a "post deployment questionnaire" does not appear 
to be in the file, a March 2004 Standard Form (SF) 600E, 
Chronological Record of Medical Care reflects the Veteran 
responded "yes" to a question asking whether he had been 
bothered by little interest or pleasure in doing things in 
the past month.  Similar SFs 600E, dated in May and in June 
2004, show that the Veteran indicated that he had often been 
bothered by feeling down, depressed or hopeless and that he 
had been bothered by little interest or pleasure in doing 
things.  However, no psychiatric abnormalities where noted in 
his July 2004 separation examination although the Board notes 
that the clinical evaluation of the report of medical 
examination does not appear to have been completed.  

The post-service evidence of record includes private as well 
as VA treatment records, dated from August 2008 to April 
2009, which reflect various diagnoses and differ as to 
whether the Veteran has PTSD.  An August 2007 VA Mental 
Health Consult indicates the Veteran was diagnosed with 
severe major depressive disorder, alcohol dependence, 
nicotine dependence and nightmare disorder.  The physician 
also noted that the Veteran appeared to have developed 
alcohol problems as a way to self-medicate his depression.  
The physician further wrote that while he would not rule out 
a PTSD diagnosis, he wanted to wait and ask the Veteran's 
regular psychiatrist to confirm the DSM criteria before 
making the prognosis.  During an August 2007 individual 
therapy session, the staff psychiatrist assigned the Veteran 
a GAF score of 45.  The physician indicated that the 
Veteran's symptoms did not merit PTSD at the time, but noted 
that "more s[ymptoms] may surface after alcohol is not there 
as a coping strategy."  During the session, the Veteran 
underwent a PTSD and depression screening examination, the 
results of which were both positive.  

In an October 2007 private treatment record, the Veteran was 
diagnosed with chronic PTSD.  The physician noted, among 
other things, that the Veteran suffered from recurrent 
flashbacks and had become socially isolated since returning 
from service.  Similarly, another private examiner's February 
2008 report reflected that the Veteran was experiencing 
significant emotional distress consistent with a diagnosis of 
chronic PTSD."  He further stated that the Veteran 
"exhibits all of the classic symptoms from the three major 
symptom clusters of DSM-IV PTSD: intrusion, avoidance, and 
arousal."  

In November 2008 VA treatment report, a psychologist's 
diagnoses included recurrent major depressive disorder, 
anxiety disorder (not otherwise specified), and after the 
anxiety disorder he also noted "sub-threshold PTSD 
symptoms".  A December 2008 VA treatment record showed a 
diagnosis of recurrent major depressive disorder as well as 
PTSD.  On a VA examination in February 2009, the examiner 
opined that the Veteran did not fit the criteria for a 
diagnosis of PTSD and further wrote that "while he certainly 
may have adequate stressors related to post-traumatic stress 
disorder, he certainly does not have severe symptoms 
associated with those stressors."  The physician also 
indicated that he could not find a connection between the 
Veteran's "paranoia and mood symptoms and his post-traumatic 
stress disorder."  

In accordance with its duty to assist, VA must provide the 
claimant a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  If the VA undertakes the effort to 
provide the Veteran with a medical examination, it must 
ensure that such exam is an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion 
is adequate when it is based upon consideration of the 
Veteran's prior medical history and examinations and also 
describes the disability in sufficient detail so that the 
Board's "'evaluation of the claimed disability will be a 
fully informed one.'"  Ardison v. Brown, 6 Vet. App. 405, 
407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Given the various diagnoses in this case and the 
differences of opinion among examiners as to whether the 
Veteran has PTSD or whether any of other psychiatric disorder 
may have had its onset in service or otherwise be the result 
of a disease, injury, or event in service, the Board 
concludes that another examination is necessary in this case.

In this regard, the Board notes that the February 2009 VA 
examination report did reflect consideration of the SFs 600E, 
dated from March-June 2004, on which the Veteran indicated he 
had been feeling down, depressed and hopeless and that he had 
been bothered by little interest in doing things.  In 
addition, while the VA examiner noted that the October 2007 
and February 2008 private opinions were referenced in the 
November and December 2008 VA treatment reports, the VA 
examiner himself did not discuss these private opinions in 
reaching his own conclusions.  A thorough medical examination 
is one that takes into consideration records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green, 1 Vet. App. at 124; 
see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 
38 C.F.R. § 4.1 (2006).  

In addition, the Board notes that the Veteran has not had a 
VA examination for the purpose of developing evidence 
regarding whether an acquired psychiatric disorder, other 
than PTSD, may have had its onset in service or otherwise be 
the result of a disease, injury, or event in service.  
Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Such an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Given the various diagnoses shown by the evidence in this 
case and in light of the findings noted above in the 
Veteran's service treatment records, personnel records, and 
private and VA treatment records, the Board concludes that 
the Veteran should undergo a psychiatric examination to 
determine whether he currently suffers from an acquired 
psychiatric disorder (other than PTSD) which had its onset in 
service or is otherwise the result of a disease, injury, or 
event in service,.  38 U.S.C.A. § 5103A(d); or that is 
otherwise etiologically related to her service, in accordance 
with DSM-IV criteria.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should attempt to obtain the 
Veteran's post deployment questionnaire 
referenced in the January 2008 rating 
decision from the NPRC or other 
appropriate repository for either the 
time period the Veteran left Iraq in 
December 2003 and served the remainder 
of his period of active duty in the 
United States, or upon his separation 
from service in September 2004.  

2.	After the receipt of any additional 
records, the Veteran should be afforded 
a VA psychiatric examination for the 
purpose of determining the nature, 
extent, and etiology of any acquired 
psychiatric disorder, including PTSD, 
as a result of the verified stressors.  
In particular, the examiner should note 
the Veteran's March, May and June 2004 
Standard Forms 600E, Chronological 
Record of Medical Care, when rendering 
his or her opinion.  The examiner 
should specifically address the 
findings of the Veteran's private 
treatment providers from October 2007 
and February 2008.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner in 
conjunction with the examination.  The 
examiner must indicate that the claims 
folder was reviewed, and a report of 
the examination should include a 
discussion of the Veterna's medical 
history and assertions.  All necessary 
tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  A 
complete rationale should be provided 
for any opinion expressed.  

The examiner should state whether the 
Veteran's current symptomatology is 
indicative of PTSD in accordance with 
the DSM-IV criteria, and if so, whether 
it is at least as likely as not (50 
percent probability or greater) that 
the PTSD is the result of the verified 
in-service stressors, as opposed to 
being due to some other factor or 
factors.  

The examiner must also provide a 
diagnosis of any acquired psychiatric 
disorders from which the Veteran 
suffers.  For any such disorder, the 
examiner must opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
acquired psychiatric disorder(s) (other 
than PTSD) are the result of his 
exposure to the stressors in service, 
or otherwise related to his period of 
active duty, as opposed to being due to 
some other factor or factors.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


